ORDER
Upon consideration of the Joint Petition For Indefinite Suspension With the Right To Apply for Reinstatement No Sooner Than Eighteen Months, filed herein pursuant to Maryland Rule 16-772, it is this 8th day of August, 2008,
ORDERED, by the Court of Appeals of Maryland, that Saladin Eric Shakir, be, and he is hereby, suspended by consent from the further practice of law in the State of Maryland with the right to apply for reinstatement no sooner than eighteen (18) months, and it is further;
ORDERED, that the Clerk of this Court shall strike the name of Saladin Eric Shakir from the register of attorneys and, pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in the State.